Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/518,244 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary Myles on 08/10/2021.
The application has been amended as follows: 
Claim 16 lines 3-4: “and/or delivering signals or medicine to arrive at a treatment of said neurological disorder, wherein said neural implant comprises …” is changed to “and/or delivering signals wherein said neurological disorder exhibits glial scars, wherein said neural implant comprises …”
Claim 16 lines 8-9: “wherein said biomaterial has an outer surface with a stochastic nanoroughness (Rq) of 32 nm, and wherein said neurological disorder exhibits glial scars.” Is changed to “wherein said biomaterial has an outer surface with a stochastic nanoroughness (Rq) of 32 nm.,
Claim 19 is changed to read “The method according to claim 16, "wherein said biomaterial is the synthetic polymer, said synthetic polymer further comprises an active substance that is part of the biomaterial, and wherein said active substance is an antimicrobial agent, wherein said biomaterial retains an outer surface having a stochastic nanoroughness (Ra) of 32 nm.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 16 and 18-20, and 22, the Pego (WO 2014/116132), Amatucci (U.S. PGPub No. 2015/0014891), and Schapira (U.S. PGPub No. 2011/0268776) references fail to teach “wherein said biomaterial has an outer surface with a stochastic nanoroughness (Rq) of 32 nm” as recited in claim 16.  Pego teaches a neural implant comprising a biomaterial having an outer surface with a stochastic nanorougness between 10-50 nm (Pg 3 para. 3 and Pg 6 para. 1). Amatucci teaches that an average surface roughness (Ra) of a deposited Parylene-C varies between 22 and 35 nm ([0079]). Schapira teaches a method for the treatment of a neurological disorder, but fails to teach a stochastic nanoroughness of a biomaterial being 32 nm.  No other pertinent prior art reference .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                            
/EUN HWA KIM/Primary Examiner, Art Unit 3794